 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10792 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT

 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHAYLA CLAY, ERICA                      )
                                             ) CASE NO. 3-15-cv-00165-L-DHB
12   EHRLICHMAN, LOGAN REICHERT,             )
     and CHRIS ROMAN, individually and       ) CLASS ACTION
13   on behalf                               )
                                             ) ORDER GRANTING CLASS
14   of all others similarly situated,       ) PLAINTIFFS’ RENEWED MOTION
                                             ) FOR PRELIMINARY APPROVAL
15                            Plaintiffs,    ) OF CLASS ACTION SETTLEMENT
                                             )
16         v.                                ) (Doc. no. 232)
                                             )
17   CYTOSPORT, INC., a California           )
     corporation,                            )
18                                           )
                              Defendant.     )
19                                           )
                                             )
20
21
22
23
24
25
26
27
28

      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10793 Page 2 of 11



 1         Pending before the Court is Class Plaintiffs’ motion for preliminary approval
 2   of the proposed class action settlement of Clay et al. v. CytoSport, Inc., Civ. No 3:15-
 3   cv-00165 (S.D. Cal.) (the “Litigation”). The Amended Complaint was filed in this
 4   Court by Plaintiffs Chayla Clay, Erica Erlichman, Chris Roman, and Logan Reichert
 5   on behalf of themselves and all others similarly situated against CytoSport, Inc.
 6   (“CytoSport”). Based on this Court’s review of the Parties’ Amended Settlement
 7   Agreement and Release (the “Agreement” or “Settlement Agreement”), Class
 8   Plaintiffs’ Motion for Preliminary Approval of Settlement, and the arguments of
 9   counsel, THE COURT HEREBY FINDS AND ORDERS AS FOLLOWS:
10           1.    Settlement Terms. Unless otherwise defined herein, all terms in this
11    Order shall have the meanings ascribed to them in the Agreement.
12           2.    Jurisdiction. The Court has jurisdiction over the subject matter of the
13    Litigation, the Parties, and all Settlement Class Members.
14           3.    Scope of Settlement. The Agreement resolves all claims alleged in the
15    Amended Complaint filed in the Southern District of California on March 15, 2017.
16    See Clay et al. v. CytoSport, Inc., Civ. No 3:15-cv-00165 (doc. no. 156).
17           4.    Preliminary Approval of Proposed Settlement Agreement. The Court
18    has conducted a preliminary evaluation of the Settlement as set forth in the
19    Agreement for fairness, adequacy, and reasonableness. Based on this preliminary
20    evaluation, the Court finds that: (i) the Agreement is fair, reasonable, and adequate,
21    and within the range of possible approval considering the possible damages at issue
22    and defenses to overcome; (ii) the Agreement has been negotiated in good faith at
23    arm’s length between experienced attorneys familiar with the legal and factual
24    issues of this case, and utilizing the assistance of a mediator; and (iii) with respect
25    to the forms of notice of the material terms of the Agreement to Settlement Class
26    Members (Ex. B to the Agreement), that notice is appropriate and warranted.
27    Therefore, the Court grants preliminary approval of the Settlement.
28   ///
                                               2
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10794 Page 3 of 11



 1          5.       Class Certification for Settlement Purposes Only. The Court, pursuant
 2    to Rule 23(a) and Rule 23(b)(3) of the Federal Rules of Civil Procedure,
 3    conditionally certifies, for purposes of this Settlement only, the following
 4    Settlement Classes:
 5                 (a)    A “Shake Class”
 6
 7               All consumers in the United States (including its states, districts
                 or territories) who purchased CytoSport Whey Isolate Protein
 8               Drink; Monster Milk: Protein Power Shake; Genuine Muscle
                 Milk: Protein Nutrition Shake; and Muscle Milk Pro Series 40:
 9               Mega Protein Shake from January 23, 2011 to the date of entry
                 of this Order. For members of the Michigan subclass only, the
10               starting date of the class period will be January 23, 2009.
                 Excluded from the Settlement Class are Defendant and any
11               affiliate or subsidiary of Defendant, and any entities in which
                 Defendant has a controlling interest, as well as all persons who
12               validly exclude themselves from the Settlement Class.
13
                   (b)    A “Powder Class”
14
15               All consumers in the United States (including its states, districts,
16               or territories) who purchased Muscle Milk: Lean Muscle Protein
                 Powder; Muscle Milk Light: Lean Muscle Protein Powder;
17               Muscle Milk Naturals: Nature’s Ultimate Lean Muscle Protein;
                 Muscle Milk Gainer; High Protein Gainer Powder Drink Mix;
18               Muscle Milk Pro Series 50: Lean Muscle Mega Protein Powder;
                 and Monster Milk: Lean Muscle Protein Supplement that had the
19               phrase “lean lipids,” “lean protein,” “lean muscle protein,” or
                 “new leaner formula” on the label from January 23, 2011 to
20               December 31, 2018. Excluded from the Settlement Class are
                 Defendant and any affiliate or subsidiary of Defendant, and any
21               entities in which Defendant has a controlling interest, as well as
                 all persons who validly exclude themselves from the Settlement
22               Class.

23
            6.       In connection with this conditional certification, and based on the facts
24
      outlined in the brief and declarations filed with the motion for preliminary approval,
25
      in this Court’s prior order granting certification of litigation classes (doc. no. 210),
26
      and in this Court’s prior order denying preliminary approval of settlement (doc. no.
27
      229), the Court makes the following preliminary findings:
28
                                                 3
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10795 Page 4 of 11



 1                (a)   The Settlement Classes appear to be so numerous that joinder of
 2   all members is impracticable;
 3                (b)   There appear to be questions of law or fact common to the
 4   Settlement Classes for purposes of determining whether the Settlement should be
 5   approved;
 6                (c)   Class Plaintiffs’ claims appear to be typical of the claims being
 7   resolved through the Settlement;
 8                (d)   Class Plaintiffs appear to be capable of fairly and adequately
 9   protecting the interests of all members of the Settlement Classes in connection with
10   the Settlement;
11                (e)   For purposes of determining whether the Settlement Agreement is
12   fair, reasonable, and adequate, common questions of law and fact appear to
13   predominate over questions affecting only individual persons in the Settlement
14   Classes. Accordingly, the Settlement Classes appear to be sufficiently cohesive to
15   warrant settlement by representation; and
16                (f)   For purposes of settlement, certification of the Settlement Classes
17   appears to be superior to other available methods for the fair and efficient settlement
18   of the claims of the Settlement Classes.
19           7.     Class Representatives. The Court appoints Chayla Clay, Erica
20    Erlichman, Chris Roman, and Logan Reichert as Representatives of the Settlement
21    Classes pursuant to Rule 23 of the Federal Rules of Civil Procedure.
22           8.     Class Counsel. The Court appoints Jason J. Thompson and Trenton R.
23    Kashima of Sommers Schwartz P.C., and Nick Suciu III of Barbat Mansour &
24    Suciu PLLC as Class Counsel (collectively “Class Counsel”) pursuant to Rule 23 of
25    the Federal Rules of Civil Procedure.
26           9.     Final Approval Hearing. At 10:30 a.m. on October 19, 2020, in
27    courtroom 5B of the United States Courthouse, 221 West Broadway, San Diego,
28    California 92101, or at such other date and time later set by Court Order, this Court
                                              4
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10796 Page 5 of 11



 1    will hold a Final Approval Hearing on the fairness, adequacy, and reasonableness of
 2    the Agreement and to determine whether (i) final approval of the Settlement
 3    embodied by the Agreement should be granted, and (ii) Class Counsel’s application
 4    for attorneys’ fees and expenses, and incentive awards to Class Representatives
 5    should be granted, and in what amount. No later than September 2, 2020, Class
 6    Plaintiffs shall file their motion in support of Class Counsel’s application for
 7    attorneys’ fees and expenses and the incentive awards to the Class Representatives.
 8    No later than October 1, 2020, Class Plaintiffs shall file their motion in support of
 9    final approval of the Settlement and respond to any written objections. In addition
10    to the required and customary filings, the motion papers shall include any
11    communications received from any putative Settlement Class Member or any
12    government official in response to notice under 28 U.S.C. § 1715. To the extent any
13    modifications have been made to the Class Notice, the Class Counsel or the Claims
14    Administrator must explain them in an affidavit. Defendant may (but is not required
15    to) file a response to the Class Plaintiffs’ motion in support of final approval of the
16    Settlement no later than October 5, 2020.
17          10.    Settlement Claims Administrator. Pursuant to the Agreement, Angeion
18    Group is hereby appointed as Claims Administrator and shall be required to perform
19    all the duties of the Claims Administrator as set forth in the Agreement and this
20    Order.
21          11.    Class Notice. The Court approves the proposed Notice Plan for giving
22    notice to the Settlement Class through publication, both print and digital, and
23    through the establishment of a Settlement Website, as more fully described in the
24    Agreement and the Claims Administrator’s affidavits (docs. no. 222-9, 224, 224-1,
25    and 232-3 through 232-6). The Notice Plan, in form, method, and content, complies
26    with the requirements of Rule 23 and due process, and constitutes the best notice
27    practicable under the circumstances. The Court hereby directs the Parties and the
28
                                               5
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10797 Page 6 of 11



 1    Claims Administrator to commence all aspects of the Notice Plan no later than July
 2    3, 2020.
 3          12.    The Claims Administrator shall file with the Court no later than
 4    October 1, 2020, proof that Class Notice was provided in accordance with the
 5    Agreement and this Order, as well as proof that notice was provided to the
 6    appropriate state and federal officials pursuant to the Class Action Fairness Act, 28
 7    U.S.C. § 1715. In addition, the Claims Administrator shall file an affidavit with a
 8    detailed report of the reach achieved by each component of the Notice Plan, copies
 9    of the Class Notice provided pursuant to each component of the Notice Plan, the
10    number of Settlement Class Members submitting claims, Objections or Requests for
11    Exclusion (including any untimely or disputed claims, Objections and Requests for
12    Exclusion), the number of Settlement Class Members to whom a payment will be
13    made, calculation of the average payment, the Claims Administrator’s itemized
14    invoice (with an estimate to conclude settlement administration), and the amount of
15    the invoice that is expected to be paid from the Settlement Fund.
16          13.    Objection and Exclusion Deadline. Settlement Class Members who
17    wish either to object to the Settlement or to exclude themselves from the Settlement
18    must do so by the Objection Deadline and Exclusion Deadline of September 16,
19    2020. The Objection Deadline and Exclusion Deadline may be extended by up to
20    fifteen (15) calendar days, by agreement of the Parties or order of the Court.
21    Settlement Class Members may not both object to and exclude themselves from the
22    Settlement. If a Settlement Class Member submits both a Request for Exclusion and
23    an Objection, the Request for Exclusion will be controlling.
24          14.    Exclusion from the Settlement Class. To submit a Request for
25    Exclusion, Settlement Class Members must follow the directions in the Class Notice
26    and send a compliant request to the Claims Administrator at the address designated
27    in the Class Notice by the Exclusion Deadline. To be valid, the Request for
28    Exclusion must (a) be made in writing and mailed or submitted online; (b) contain
                                             6
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10798 Page 7 of 11



 1    the full name and address of the Settlement Class Member; (c) state that the
 2    Settlement Class Member wishes to be excluded from the Settlement; and (d) be
 3    signed individually by the Settlement Class Member. No Settlement Class Member,
 4    or any person acting on behalf of or in concert or participation with that Settlement
 5    Class Member, may exclude any other Settlement Class Member from the
 6    Settlement Class.
 7          15.    If a timely and valid Request for Exclusion is made by a Settlement
 8    Class Member, then that person will not be a Settlement Class Member, and the
 9    Agreement and any determinations and judgments concerning it will not bind the
10    excluded person.
11          16.    All Settlement Class Members who do not exclude themselves from
12    the Settlement by submitting a Request for Exclusion by September 16, 2020, in
13    accordance with the terms set forth in the Agreement will be bound by all orders
14    and judgments concerning the Agreement.
15          17.    Objections to the Settlement. To object to the Settlement, Settlement
16    Class Members are encouraged follow the directions in the Class Notice and file a
17    written Objection by the Objection Deadline. In the written Objection, the
18    Settlement Class Member should state (a) the Settlement Class Member’s full name
19    and address; (b) the class product(s) that the Settlement Class Member purchased
20    and the approximate date(s) of purchase; (c) the specific reasons for the Settlement
21    Class Member’s Objection, and whether they apply only to the objector, to a
22    specific subset of a Settlement Class, or to an entire Settlement Class, as required by
23    Fed. R. Civ. P. 23(e)(5)(A); (d) the objector’s signature; and (e) the signature of the
24    objector’s counsel, if any. Any documents supporting the Objection should also be
25    attached to the Objection. Upon filing of a proper motion, the Parties may have the
26    right to depose any objector to assess whether the objector has standing.
27          18.    If a Settlement Class Member does not submit a written Objection to
28    the proposed Settlement or the application of Class Counsel for attorneys’ fees and
                                              7
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10799 Page 8 of 11



 1    expenses or the incentive awards in accordance with the deadline and procedure set
 2    forth in the Class Notice and this Order, but the Settlement Class Member wishes to
 3    appear and be heard at the Final Approval Hearing, the Settlement Class Member
 4    may do so provided the Objector satisfies the requirements of Fed. R. Civ. P.
 5    23(e)(5)(A) at the Fairness Hearing.
 6          19.    All members of the Settlement Classes, except those members of the
 7    Settlement Classes who submit timely Requests for Exclusion, will be bound by all
 8    orders and judgments in the Litigation, whether favorable or unfavorable to the
 9    Settlement Classes.
10          20.    Submission of Claims. To receive a cash award, Settlement Class
11    Members must follow the directions in the Class Notice and file a claim with the
12    Claims Administrator by the Claims Deadline of September 16, 2020. The Claims
13    Deadline may be extended by up to fifteen (15) calendar days, by agreement of the
14    Parties or order of the Court. Settlement Class Members who do not submit a claim
15    will not receive a cash award but will be bound by the Settlement.
16          21.    Stay of Other Proceedings. Pending the final determination of whether
17    the Settlement should be approved, all pre-trial proceedings and briefing schedules
18    in the Litigation are stayed. If the Settlement is terminated or final approval does
19    not for any reason occur, the stay will be immediately terminated.
20          22.    Pending the final determination of whether the Settlement should be
21    approved, the Settlement Class Representatives and all Settlement Class Members
22    are hereby stayed and enjoined from commencing, pursuing, maintaining,
23    enforcing, or prosecuting, either directly or indirectly, any Released Claims in any
24    judicial, administrative, arbitral, or other forum, against any of the Released Parties.
25    Such injunction will remain in force until Final Approval or until such time as the
26    Parties notify the Court that the Settlement has been terminated. Nothing herein will
27    prevent any Settlement Class Member, or any person actually or purportedly acting
28    on behalf of any Settlement Class Member(s), from taking any actions to stay or
                                           8
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10800 Page 9 of 11



 1    dismiss any Released Claim(s). This injunction is necessary to protect and
 2    effectuate the Agreement, this Order, and the Court’s flexibility and authority to
 3    effectuate the Agreement and enter Judgment when appropriate. It is ordered in aid
 4    of this Court’s jurisdiction and to protect its judgments. This injunction does not
 5    apply to any person who files a Request for Exclusion pursuant to Paragraphs 14
 6    and 15 of this Order.
 7          23.    If the Settlement is not approved or consummated for any reason
 8    whatsoever, the Settlement and all proceedings in connection with the Settlement
 9    will be without prejudice to the right of Defendant or the Class Representatives to
10    assert any right or position that could have been asserted if the Agreement had
11    never been reached or proposed to the Court, except insofar as the Agreement
12    expressly provides to the contrary. In such an event, the Parties will return to the
13    status quo ante in the Litigation and the certification of the Settlement Classes will
14    be deemed vacated. The certification of the Settlement Classes for settlement
15    purposes will not be considered as a factor in connection with any subsequent class
16    certification issues.
17          24.    No Admission of Liability. The Agreement and any and all
18    negotiations, documents, and discussions associated with it, will not be deemed or
19    construed to be an admission or evidence of any violation of any statute, law, rule,
20    regulation, or principle of common law or equity, or of any liability or wrongdoing
21    by Defendant, or the truth of any of the claims. Evidence relating to the Agreement
22    will not be discoverable or used, directly or indirectly, in any way, whether in the
23    Litigation or in any other action or proceeding, except for purposes of
24    demonstrating, describing, implementing, or enforcing the terms and conditions of
25    the Agreement, this Order, and the Final Order of Dismissal.
26          25.    Reasonable Actions to Effectuate the Settlement. Counsel are hereby
27    authorized to take all reasonable actions in connection with approval and
28    administration of the Settlement as necessary to comply with this Order or the
                                              9
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10801 Page 10 of 11



 1    Agreement, including making, without further approval of the Court, clerical
 2    changes to the form or content of the Class Notice and Claim Form and other
 3    exhibits that they jointly agree are reasonable and necessary. The Court reserves the
 4    right to approve the Agreement with modifications, if any, without further notice to
 5    the Settlement Class Members, insofar as agreed to by the Parties and not materially
 6    inconsistent with this Order.
 7          26.    Schedule of Future Events. Accordingly, the following are the
 8    deadlines by which certain events must occur:
 9    Date or Number of Days                               Event
10    from Event
11
      July 3, 2020                Deadline to provide Class Notice
12    September 2, 2020           Deadline for Class Plaintiffs’ Motion for Attorneys’
                                  Fees and Incentive Awards
13
      September 16, 2020          Deadline for Class Members to submit claims
14    September 16, 2020          Deadline for Class Members to file Objections or
15                                submit Requests for Exclusion
      October 2, 2020             Deadline for Parties to file the following:
16                                   (1) list of Settlement Class Members who submitted
17                                       Requests for Exclusion;
                                     (2) proof of Class Notice and notice under 28
18                                       U.S.C. § 1715; and
19                                   (3) Motion for Final Approval, including responses
                                         to any Objections.
20    October 19, 2020            Final Fairness Hearing
21
22          IT IS SO ORDERED.
23
24    Dated: June 17, 2020
25
26
27
28
                                             10
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
 Case 3:15-cv-00165-L-AGS Document 235 Filed 06/17/20 PageID.10802 Page 11 of 11



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           11
      ORDER GRANTING MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT: Case
                                   No.: 3:15-cv-00165-L-DHB
